DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 02/19/21.
The reply filed 02/19/21 affects the application 16/322,212 as follows:
1.      Claims 1, 2, 68, 69, 71, 72 have been amended. Claim 15, 35, 40, 61, 70, 74, 98, 105, 147 have been canceled. Applicant’s amendment has overcome the provisional statutory type (35 U.S.C. 101) double patenting double patenting rejection of claim 1 made over claim 1 of copending Application No. 16/812,714. Also, the Applicant’s amendment have overcome the rejection made under 35 U.S.C. 102 and 35 U.S.C. 103.
Thus, the rejections of the office action mailed 08/21/20 have been modified as necessitated by Applicant’s amendment. Also, new ground(s) rejections made under 35 U.S.C. 112(b) and necessitated by Applicant’s amendment are set forth herein below. Claims 1, 2, 22, 23, 25, 26, 68, 69, 71-73, the invention of Group I are prosecuted by the examiner.  
2.     The responsive is contained herein below.
Claims 1, 2, 22, 23, 25, 26, 68, 69, 71-73 are pending in application
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



	Claims 1, 68, 69 and 71 recite the phrase “L is a divalent or trivalent linker”. However, this phrase renders the claims indefinite since L is not a divalent linker but rather a trivalent linker because O, Xc and Zc are attached to L and the option of Zc being absent has been deleted by Applicant’s amendment.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 2, 23, 68, 69, 71 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3, 8, 9, 22, 23, 26, 28, 29, 34, 36 of copending Application No. 16/812,714. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of Application No. 16/812,714 are drawn to a composition with given formula (I).  The claims of the instant application are drawn to a composition with given a 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1, 2, 23, 68, 69, 71 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,633,653 B2. 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. US 10,633,653 B2 are drawn to a composition with given formula (I).  The claims of the instant application are drawn to a composition with given a composition with given formula (I).  Thus, the instant claims 1, 2, 23, 68, 69 are seen to be anticipated by the claims 1-6 of U.S. Patent No. 10,633,653 B2. 

Allowable Subject Matter

  The compounds of claims 1, 2, 22, 23, 25, 26, 68, 69, 71-73 possess structural differences to the compounds of prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art.  However, the obvious obviousness-type double patenting rejections and the new ground(s) rejection made under 35 U.S.C. 112(b) and necessitated by Applicant’s amendment are outstanding.  
Response to Arguments
Applicant's arguments with respect to claims 1, 2, 22, 23, 25, 26, 68, 69, 71 have been considered but are not found convincing.

Applicant's arguments with respect to claims 1, 2, 22, 23, 25, 26, 68, 69, 71 have been considered but are moot in view of the new ground(s) of rejection.

The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623